t c memo united_states tax_court michael s mountanos petitioner v commissioner of internal revenue respondent docket no filed date wendy abkin and donald l feurzeig for petitioner christain a speck and matthew d carlson for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies exceeding dollar_figure million and sec_6662 accuracy-related_penalties regarding petitioner’s federal all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated income_tax for and years at issue we must decide two issues the first issue is whether petitioner is entitled to carryover deductions from a charitable_contribution of a conservation_easement for the years at issue we hold that he is not the second issue is whether petitioner is liable for an accuracy-related_penalty for each year at issue we hold that he is findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts the first supplemental stipulation of facts the second supplemental stipulation of facts and the accompanying exhibits by this reference petitioner resided in california when he filed the petition i blue lakes ranch petitioner owned acres of largely undeveloped land in lake county california known as blue lakes ranch the ranch through the michael s mountanos living_trust petitioner bought the property for recreational use for his family such as deer hunting except for one small area federal land surrounded the ranch the access roads to the ranch ran through neighboring properties including federal land that the bureau of land management land management bureau managed the neighboring property owners granted petitioner easements to pass over their land for purposes of accessing the ranch the land management bureau’s easement granted limited access to the ranch for single-family use the black oak springs creek traverses the ranch a permit is required to divert water from the black oak springs creek for private use petitioner did not have the required permit the ranch also included other springs and two ponds the ranch was under a contract williamson act contract with lake county that limited the ranch’s use and development according to the california land conservation act of williamson act cal gov’t code secs west in date petitioner conveyed a conservation_easement on the ranch to golden state land conservancy golden state a california non-profit corporation the ranch was still subject_to the williamson act contract when petitioner established the conservation_easement on the ranch neither the williamson act contract nor its terms are part of the record ii tax returns and deficiency_notice petitioner timely filed an individual federal_income_tax return for claiming a dollar_figure charitable_contribution_deduction for the conservation_easement he placed on the ranch petitioner could use only dollar_figure of the deduction in because of the limitations of sec_170 petitioner filed returns and claimed a carryover deduction regarding the unused portion for each year at issue respondent issued petitioner a deficiency_notice disallowing the claimed carryover deductions petitioner timely filed a petition challenging respondent’s determination opinion we must decide whether petitioner is entitled to any portion of the claimed charitable_contribution_deduction for placing a conservation_easement on the undeveloped and rugged land the ranch encompassed a taxpayer may generally deduct any charitable_contribution only if the contribution is verified under regulations the secretary prescribed sec_170 a deduction for a charitable gift of property consisting of less than the donor’s entire_interest in that property is not generally allowed sec_170 an exception to the general_rule is provided in the case of a qualified_conservation_contribution sec_170 respondent does not challenge that the conservation_easement was a qualified_conservation_contribution instead respondent contends that the value of the conservation_easement was overstated and therefore challenges the amount of the claimed charitable_contribution_deduction i burden_of_proof we begin with the burden_of_proof deductions are a matter of legislative grace and a taxpayer bears the burden of proving he or she is entitled to any claimed deductions 503_us_79 moreover the commissioner’s determination of value is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a 290_us_111 the burden_of_proof however on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner where the taxpayer complies with all requirements sec_7491 petitioner does not argue sec_7491 shifts the burden_of_proof to respondent nor do we find that petitioner met the requirements of sec_7491 accordingly petitioner bears the burden_of_proof respondent also asserts that petitioner did not meet certain substantiation requirements in particular he asserts that petitioner did not acquire a contemporaneous written acknowledgment from the donee organization or a qualified_appraisal as required see sec_170 sec_1_170a-13 income_tax regs we need not address these grounds for disallowing the claimed charitable_contribution_deduction nor do we because of our holding below that petitioner failed to establish that the conservation_easement had any value ii value of the conservation_easement placed on the ranch we now consider the value of the conservation_easement placed on the ranch the amount of a charitable_contribution of a conservation_easement is the fair_market_value of the conservation_easement when contributed sec_1_170a-14 income_tax regs the fair_market_value of a conservation_easement is ideally based on the sales prices of comparable easements sec_1_170a-14 income_tax regs comparable sales are rarely available however because conservation easements are typically granted by deed or gift rather than sold 87_tc_892 as an alternative the before-and-after approach is often used instead 87_tc_389 the fair_market_value of a conservation_easement under this approach equals the difference between the fair_market_value of the easement-encumbered property before it is encumbered by the easement and after the easement is established sec_1_170a-14 and ii income_tax regs the parties agree that there are no sales of comparable easements and that the before-and-after method is the appropriate method to use in valuing the conservation_easement fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see sec_1_170a-1 income_tax regs the fair_market_value of property must be evaluated in view of the property’s highest_and_best_use stanley works subs v commissioner t c pincite sec_1_170a-14 income_tax regs a highest_and_best_use accordingly we now consider the highest_and_best_use of the ranch before and after petitioner established the conservation_easement the highest_and_best_use of the ranch is the highest and most profitable use for which it is adaptable and needed or likely to be needed in the reasonably near future see 292_us_246 see also 85_tc_677 the highest_and_best_use of property can be any realistic objective potential use of the property symington v commissioner t c pincite a property’s highest_and_best_use is presumed to be the use to which the land is currently being put absent proof to the contrary see 991_f2d_336 6th cir symington v commissioner t c pincite a proposed highest_and_best_use different from the property’s current use requires the taxpayer to demonstrate closeness in time and reasonable probability of the proposed use hilborn v commissioner t c pincite subsequent events are generally not considered in determining fair_market_value unless they were reasonably foreseeable on the valuation_date 88_tc_38 we consider existing zoning historic preservation and other laws and restrictions at the time contributed as well as economic feasibility in evaluating whether a proposed use was reasonably probable and likely in the near future see eg losch v commissioner tcmemo_1988_230 petitioner presented reports and testimony of three expert witnesses to prove the highest_and_best_use of the ranch before and after he established the conservation_easement petitioner’s expert mark welch concluded that acres of the ranch were suitable for vineyard use petitioner’s expert chris bell concluded that the highest_and_best_use of the ranch was vineyard use for as the trier of fact the court must weigh the evidence the experts presented in light of their demonstrated qualifications in addition to all other credible_evidence 480_f2d_171 9th cir aff’g 54_tc_493 we are not bound by the opinion of any expert witness especially when that opinion is contrary to our judgment 227_f2d_753 6th cir aff’g tcmemo_1954_139 84_tc_722 rather we may accept or reject expert testimony as we find appropriate in our best judgment 304_us_282 102_tc_149 moreover even if we accept the general methodology of an expert witness we may reject that expert’s ultimate conclusion if not supported in the record 819_f2d_1315 5th cir aff’g tcmemo_1985_267 acres of it and residential development use for the remaining acreage petitioner’s expert john lazaro concluded that the ranch’s highest_and_best_use was for vineyard use and subdivision both mr bell and mr lazaro determined that recreational use was the highest_and_best_use of the ranch after petitioner established the conservation_easement respondent did not call any expert witnesses respondent relied on cross-examination instead we agree with petitioner’s experts that the ranch’s highest_and_best_use was recreation after petitioner established the conservation_easement we find however that petitioner failed to show that either residential development and vineyard use as mr bell contends or subdivision and vineyard use as mr lazaro contends was the highest_and_best_use of the ranch before petitioner established the conservation_easement we explain each reason we so find vineyard use petitioner failed to show that vineyard use was a legally permissible physically possible and economically feasible use of the ranch see the appraisal we note that we give little to no weight to mr lazaro’s report and testimony because petitioner failed to establish that he was qualified to appraise real_estate although mr lazaro has been a real_estate broker for a number of years he does not hold an appraisal designation from a recognized professional appraiser organization additionally the record does not reflect that mr lazaro has any formal training or education in appraising real_estate or that he regularly performs real_estate appraisals foundation standards of professional practice of the appraisal institute more specifically petitioner failed to demonstrate that the ranch had the necessary legal access for vineyard use access to the ranch required a right-of- way easement over federal land the land management bureau granted petitioner a right-of-way easement to access the ranch but restricted the easement to single- family use petitioner failed to present evidence showing that it was likely in the near future that the land management bureau would modify the easement to allow access for vineyard use second petitioner failed to establish that the ranch possessed an adequate water supply for vineyard use mr welch’s determination that there was sufficient water for vineyard use depended on using water from black oak springs creek a permit was required however to use or divert the black oak springs creek water for private use petitioner lacked a permit respondent contends and petitioner fails to dispute that petitioner could not have obtained the required permit in addition petitioner failed to establish that he had the legal right to use water from other springs that his expert identified as a potential water source in any event petitioner failed to show that water from sources on the ranch other than black oak springs was sufficient to support vineyard use third petitioner failed to show there was demand for acres of vineyard- suitable property in lake county see eg hughes v commissioner tcmemo_2009_94 mr welch and mr bell noted in their reports that other vineyards had been developed in the lake county area this does not reveal however the demand or market conditions in lake county for vineyard-suitable property when the conservation_easement was placed on the ranch moreover petitioner failed to otherwise introduce persuasive evidence ie objective data and analysis showing demand for acres of vineyard-suitable property finally petitioner failed to show that vineyard use was economically feasible see eg losch v commissioner tcmemo_1988_230 in this regard the record is devoid of any study supported by data and analysis showing that vineyard use of the ranch would be economically feasible to be sure mr welch estimated vineyard development on the ranch would cost dollar_figure per acre he failed however to provide any data or analysis showing how he arrived at this number in conclusion we find that petitioner failed to establish that vineyard use was reasonably probable in the near future so as to affect the value of the ranch when the conservation_easement was placed on it residential development we now consider mr bell’s contention that the ranch’s highest_and_best_use was in part residential development mr bell opined that the ranch could be subdivided into up to parcels for residential development mr bell failed to take into account however various legal restrictions prohibiting the subdivision of the ranch for residential development the williamson act contract made the ranch subject_to the williamson act at the time the conservation_easement was placed on the ranch the williamson act’s purpose is to preserve agricultural and open space land and to discourage premature urban development cal gov’t code sec the williamson act accomplishes this by authorizing local governments to establish agricultural preserves and then to enter into long-term land conservation contracts with landowners within the preserves id secs these land conservation contracts limit the land to agricultural and compatible uses for or more years and may also include terms and conditions more restrictive than those the williamson act requires id secs subd a each land conservation contract automatically renews for an additional year absent notice of non-renewal by the landowner or local_government id secs a contract may be cancelled before it lapses on its own terms only if certain stringent conditions are met id secs the landowner receives preferential property_tax rates in return for accepting the restrictions on the development and use of the land id secs the record does not reflect that petitioner or lake county had given notice of non-renewal with respect to the williamson act contract before petitioner established the conservation_easement additionally petitioner did not argue or otherwise show that the williamson act contract could be cancelled accordingly we consider whether residential development of the ranch would violate the williamson act and the williamson act contract the williamson act expressly prohibits the subdivision of land it governs except for transfers to immediate_family members and for purposes of agricultural laborer housing id secs the williamson act also prohibits the land it governs from being used as a residential subdivision id sec a c more generally the subdivision or use of land the williamson act governs for residential development purposes is antithetical to the act’s purpose which is to preserve agricultural and open space land and to prevent its conversion to urban uses see id sec see also sierra club v city of hayward p 2d cal thus residential development of the ranch would have violated the williamson act petitioner also failed to show that residential development would not violate the williamson act contract as previously mentioned a land conservation contract entered into in accordance with the williamson act may restrict the use of a property to a greater extent than that provided in the williamson act cal gov’t code secs subd a the williamson act contract was not introduced into evidence accordingly petitioner failed to show that the williamson act contract permitted the residential development of the ranch or vineyard use subdividing land subject_to the williamson act for residential development purposes is also prohibited by section a of the subdivision map act we note that where a party who has the burden_of_proof fails to introduce evidence within his control and which if true would be favorable to him it gives rise to a presumption that if produced the evidence would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir wichita terminal does not apply however where the evidence is equally available to both parties 469_f2d_1183 9th cir aff’g on this issue rev’g on another issue 51_tc_337 dang v commissioner tcmemo_2002_117 the record reflects that the williamson act contract is a public record and thus was equally available to respondent accordingly we do not draw an adverse inference from petitioner’s failure to introduce it into evidence on the other hand the court cannot determine that petitioner’s proposed residential development use of the ranch complies with the williamson act contract cal gov’t code sec west that section was amended to require local governments to deny the approval of a tentative map or parcel map for land governed by the williamson act in two situations cal legis serv ch s b west the first situation is where parcels following a subdivision of such land would be too small to sustain their agricultural use id the second situation is where the subdivision of land would result in residential development not incidental to the commercial agricultural use of the land id additionally legislative_history to the amendment states that it was intended to clarify that a landowner’s right to subdivide is subject_to the williamson act and that therefore the subdivision of enrolled lands for residential purposes is prohibited by both the williamson act and section of the california government code id the subdivision map act cal gov’t code sec west governs the procedure for subdividing land a tentative and a final map are required for all subdivisions dividing land into five or more parcels id sec petitioner does not claim nor has he shown that any proposed residential development would be incidental to the commercial or agriculture use of the ranch we find that petitioner failed to establish that subdividing the ranch for residential development was a probable use of the ranch in the near future at the time petitioner established the conservation_easement subdivision mr lazaro concluded that subdivision was in part the ranch’s highest_and_best_use but did not specify a purpose or use for which the ranch would be subdivided like mr bell mr lazaro failed to take into account that the williamson act prohibits subdivision of land except for two narrow exceptions requiring stringent conditions be met cal gov’t code secs additionally it is unclear whether the williamson act contract would allow the ranch to be subdivided as discussed the williamson act contract is not in the record and it could have contained more restrictive terms on subdivision than the williamson act accordingly petitioner failed to show that subdivision was a reasonably probable use of the ranch in the near future and therefore was not in part its highest_and_best_use before he established the conservation_easement we ultimately find that petitioner failed to show that the before and after highest_and_best_use of the ranch differed see supra note b before-and-after analysis we now consider the fair_market_value of the ranch petitioner contends that the ranch’s fair_market_value after he established the conservation_easement was less than its fair_market_value before he established the conservation_easement petitioner’s contention is predicated on the ranch’s losing its potential highest and best uses ie residential development and vineyard use as mr bell contends or subdivision and vineyard use as mr lazaro contends because we found that petitioner failed to prove that the ranch’s before and after highest_and_best_use differed it follows that petitioner also failed to show that the conservation_easement diminished the ranch’s after fair_market_value thus petitioner failed to show that the conservation_easement had any value we hold therefore that petitioner is not entitled to the claimed charitable_contribution carryover deductions for the years at issue iii accuracy-related_penalty respondent determined a gross_valuation_misstatement penalty for each year at issue a taxpayer may be liable for a penalty on that portion of an underpayment_of_tax that is attributable to one or more gross_valuation_misstatements sec_6662 a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is or more of the amount determined to be the correct amount of such value or adjusted_basis sec_6662 the value or adjusted_basis of any property claimed on a tax_return that is determined to have a correct value or adjusted_basis of zero is considered to be or more of the correct amount sec_1_6662-5 income_tax regs respondent bears the burden of production on the applicability of the accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 petitioner claimed a dollar_figure charitable_contribution_deduction on his tax_return for the fair_market_value of the conservation_easement conveyed to golden state the actual fair market of value of the conservation_easement as we previously determined was zero petitioner therefore claimed a value that was or more of the correct amount we conclude that respondent has met his burden of production we note that for returns filed after date the applicable_percentage in sec_6662 was changed from to see pension_protection_act of pub_l_no sec a a stat pincite the change in percentage does not however affect our analysis because the penalty for a gross_valuation_misstatement applies to any portion of an underpayment for the year to which a deduction is carried that is attributable to a gross_valuation_misstatement for the year in which the carryover of the deduction arises sec_1_6662-5 income_tax regs a taxpayer generally is not liable for an accuracy-related_penalty if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the reasonable_cause exception does not apply however in the case of a gross_valuation_overstatement with respect to property for which a charitable_contribution_deduction was claimed under sec_170 sec_6664 accordingly we find that petitioner is liable for the gross_valuation_misstatement penalty for the underpayments for the years at issue we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
